Exhibit 10.3

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and entered
into by and between Caremark Rx, Inc., a Delaware Corporation (“Employer”) and
Richard Scardina, a resident of Burr Ridge, Illinois (“Officer”).

 

WHEREAS, Employer and Officer entered into an Employment Agreement (“Employment
Agreement”) on July 25, 2000, to serve as Employer’s Senior Vice President/PSD
Operations; and

 

WHEREAS, Employer promoted Officer to the position of Executive Vice
President/Operations on April 1, 2004; and

 

WHEREAS, the Parties desire to amend the Employment Agreement to accurately
reflect the change in Officer’s title and incentive compensation received upon
his promotion to Executive Vice President/Operations.

 

NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
covenants and agreements contained in the Employment Agreement and this
Amendment, the parties agree as follows:

 

1. Effective Date. This Amendment shall be effective as of April 1, 2004, to
coincide with Officer’s promotion to Executive Vice President/Operations.

 

2. Amendment of Section 2. Section 2 of the Employment Agreement shall be
deleted in its’ entirety and replaced with the following Section 2:

 

2. Employment of Officer.

 

  (1) Position. Employer and Officer agree that, subject to the provisions of
this Amendment and the Employment Agreement, Officer will serve as Executive
Vice President of Operations for Employer in the greater Chicago area.

 

  (2) Duties. Officer will have general responsibility for the operation of
Employer’s mail order pharmacies, clinical operations, customer care services
and such other duties the Employer’s Chief Executive Officer, or his designee,
assigns from time to time. Officer shall devote substantially all of his time
and energies during business hours, faithfully and to the best of his ability,
to the supervision and conduct of the business and affairs of such duties.

 

3. Amendment of Section 3 (2). Subsection (2) of Section 3 of the Employment
Agreement shall be deleted in its entirety and replaced with the following
subsection (2) of Section 3:

 

  (2) Incentive Compensation. During the Term, Officer shall be eligible to
receive from Employer incentive compensation in an amount equal to Seventy-Five
(75%) percent of



--------------------------------------------------------------------------------

Base Salary (pro-rated for any partial calendar year during the Term), less
state and federal tax and other legally required and Officer-authorized
withholdings. The incentive compensation contemplated by this Section 3(2) shall
be payable to Officer solely at the discretion of Employer’s Chief Executive
Officer based upon Officer’s performance. The incentive compensation that
Officer shall be eligible to earn under this Section 3(2) shall be subject to
review and adjustment from time-to-time and supersede any prior agreement
regarding incentive compensation between Officer and Employer or any subsidiary
or affiliate of Employer.

 

4. No Other Amendment. Except as expressly modified by this Amendment, all other
terms and conditions of the Employment Agreement shall not be modified or
amended and shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment and it is effective
as of the date set forth in Section 1 of the Amendment.

 

Caremark Rx, Inc.

    

/s/ E. Mac Crawford

--------------------------------------------------------------------------------

  

/s/ Richard Scardina

--------------------------------------------------------------------------------

E. Mac Crawford

   Richard Scardina

Chairman, Chief Executive Officer And President

    

 

2